DETAILED ACTION

This non-final office action is in response to claims 1-20 filed July 09, 2020 for examination. Claims 1-24 are being examined and are pending.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement filed 07/09/2020 and 08/26/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 07/09/2020 have been accepted.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-10 of US Patent # 10,721,078 B2 (S/N # 16/385,349). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter, as follows (Examiner shows the comparison of independent claim 1 of instant application and claim 1 of US Patent as example):
Instant Application (S/N # 16/946,859)
US Patent # 10,721,078 B2
1. A method for updating configuration data using a blockchain, comprising: 
storing, in a memory of a computing device, a plurality of configuration rules; 
receiving, by a receiving device of the computing device, a blockchain, wherein the blockchain is comprised of a plurality of blocks including at least one update block, and wherein the update block is comprised of at least a block header and one or more configuration transactions, the block header 
verifying, by a verification module of the computing device, the digital signature included in the block header included in the update block included in the plurality of blocks comprising the received blockchain; and 
executing, by a querying module of the computing device, a query on the memory to update the plurality of configuration rules based on the configuration data included in each of the one or more configuration transactions included in the update block included in the plurality of blocks comprising the received blockchain, wherein updating the plurality of configuration rules includes at least one of: (i) adding new configuration rules to the plurality of configuration rules 

storing, in a memory of a computing device, a plurality of configuration rules; 
receiving, by a receiving device of the computing device, a blockchain, wherein the blockchain is comprised of a plurality of blocks including at least one update block, and wherein the update block is comprised of at least a block header and one or more configuration transactions, the block header 
verifying, by a verification module of the computing device, the digital signature included in the block header included in the update block included in the plurality of blocks comprising the received blockchain; and 
executing, by a querying module of the computing device, a query on the memory to update the plurality of configuration rules based on the configuration data included in each of the one or more configuration transactions included in the update block included in the plurality of blocks comprising the received blockchain, wherein updating the plurality of configuration rules includes at least one of: (i) adding a new configuration rules to the plurality of configuration rules, (ii) removing a configuration rule from the (iii) modifying a configuration rule of the plurality of configuration rules.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under non-statutory double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art WO 2016/022864 A2 (Spanos et al.) taught “a method of securing voting data comprises the steps of: receiving voting data produced by a voter; receiving a private key and public key corresponding to said voter; signing the voting data with said private key to produce signed voting data; storing the signed voting data in a voting block on a voting blockchain; updating a voting count based on said voting data; storing said voting count in counting block of a counting blockchain, wherein the counting block a has of an immediately preceding block in the counting blockchain and stores a voting hash of the voting block containing the voting data used to update the voting count stored in the counting block…  update a voting count according to said voting data; store said voting count in a counting block on a counting chain which is a fork chain of said slidechain, and wherein each counting block in said counting chain also stores a hash of an immediately preceding counting block.” Para. 0014-0015.
Prior art US 2017/0132625 A1 (Kennedy et al.) taught “A method for validating electronic transactions using a private blockchain includes: storing a blockchain, wherein the blockchain is a distributed database that includes a plurality of data records, each being associated with a processed transaction; receiving a transaction message, the transaction message including a 
Prior art US 2017/0134161 A1 (Goeringer et al.) taught “[0056] Upon receipt of details of CAC transaction 314, first node 306 and second node 308 are configured to validate the transaction using the public key of party A. Once the transaction is validated, first node 306 and second node 308 are configured to transmit an acknowledgment (i.e., acknowledgment 318) to submitting parties A and B. Also upon receipt of details of CAC transaction 314, first blockchain processor 302 and second blockchain processor 304 are further configured to add the details of the transaction to a pending block of the associated blockchain. At an appropriate time interval, processors 302, 304 are also configured to determine the appropriate blockchain among those which may be stored and propagated, which may be, for example, the longest or highest chain. Processors 302, 304 may then append new transactions to the determined blockchain and estimate the next hash. If solved within the appropriate time interval, the solution is propagated (i.e., iteration propagation 322) to connected processors, nodes, and parties, where appropriate. In some instances, parties may not be directly connected to blockchain processors, and thus may not receive iteration propagations.”
Prior art US 2017/0012943 (Kaliski et al.) taught “[0005] A digital certificate, or simply “certificate”, is typically a package that includes information identifying a public key (e.g., the key itself or a hash of the key), together with information identifying the owner of the key, and a digital 
For Independent claim 1,
Since, no prior art was found to teach: “a blockchain, wherein the blockchain is comprised of a plurality of blocks including at least one update block, and wherein the update block is comprised of at least a block header and one or more configuration transactions, the block header being comprised of at least a timestamp, block hash value, and a digital signature and each of the one or more configuration transactions being comprised of at least configuration data, executing, by a querying module of the computing device, a query on the memory to update the plurality of configuration rules based on the configuration data included in each of the one or more configuration transactions included in the update block included in the plurality of blocks comprising the received blockchain, wherein updating the plurality of configuration rules includes at least one of: (i) adding new configuration rules to the plurality of configuration rules and (ii) removing a configuration rule from the plurality of configuration rules.” as it pertains to the other portions of the claim, as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 6, the claim recites essentially similar limitations as in claim 1.
For Independent claim 11,
Since, no prior art was found to teach: “a blockchain, wherein the blockchain is comprised of a plurality of blocks including at least one update block, and wherein the update block is comprised of at least a block header and one or more configuration transactions, the block header being comprised of at least a timestamp, block hash value, and a digital signature and each of the one or more configuration transactions being comprised of at least configuration data; executing, by a querying module of the computing device, a query on the memory to update the plurality of configuration rules based on the configuration data included in each of the one or more configuration transactions included in the update block included in the plurality of blocks comprising the received blockchain, wherein updating the plurality of configuration rules includes at least one of: (i) adding new configuration rules to the plurality of configuration rules and (ii) modifying a configuration rule of the plurality of configuration rules.” as it pertains to the other portions of the claim, as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
For Independent claim 16, the claim recites essentially similar limitations as in claim 1
For dependent claims 2-5, 7-10, 12-15, and 17-20, the claims are allowed due to their dependency on allowable independent claims 1, 6, 11, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438